Case:18-13507-MER Doc#:398 Filed:12/31/18                Entered:12/31/18 09:54:21 Page1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:
                                                   Case No. 18-13507 MER
 TEMPUS AIRCRAFT SALES
 AND SERVICE, LLC,                                 Chapter 7

 Debtor.


 APPLICATION BY ARAPAHOE AIRPORT JOINT VENTURE #1 FOR ALLOWANCE
    OF ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)


          Arapahoe Airport Joint Venture #1 (“AAJV”) moves for allowance of its chapter 11

 administrative expense claim in the amount of $102,376.83, pursuant to 11 U.S.C.

 § 503(b)(1)(A). The following grounds support this Application:

                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.    The statutory basis for the relief requested herein is 11 U.S.C. § 503(b)(1)(A).

                                         BACKGROUND

          3.    On April 26, 2018, debtor Tempus Aircraft Sales and Service, LLC (the

 “Debtor”) filed a voluntary petition for relief with this Court under chapter 11 of Title 11 of the

 United States Code.

          4.    On August 9, 2018, the Debtor’s chapter case converted to a chapter 7 case, with

 Tom Connolly appointed as chapter 7 trustee (the “Trustee”) (following his appointment as

 chapter 11 trustee on June 26, 2018).
Case:18-13507-MER Doc#:398 Filed:12/31/18                        Entered:12/31/18 09:54:21 Page2 of 5



         5.       On October 30, 2018, the Trustee moved to set December 31, 2018 as the chapter

 11 administrative expense bar date, which the Court granted November 1, 2018 [Dkt. Nos. 362

 and 365].

         6.       AAJV owns hangars at 12260 East Control Tower Road at Centennial Airport in

 Englewood, Colorado. AAJV leased several hangars (Hangars A, B, and C) to Orion Air Group

 Holdings, LLC (“Orion”) pursuant to a signed lease and addendums as same may have been

 amended, extended, and assigned, pursuant to applicable law, including being a tenancy-at-will.

 A copy of the Hangar/Office Lease and various related documents (collectively, the “Lease”) is

 Exhibit A hereto. 1

         7.       Orion is part of a group of companies owned and controlled by Jack Gulbin and

 Scott Terry at varying times. Among these companies is the Debtor, which operated out of the

 hangars that Orion leased from AAJV.                  These operations included aircraft maintenance

 operations and the storage of avionic equipment.

         8.       On August 10, 2015, the roof in Hangar A, which was used exclusively by the

 Debtor, collapsed due to an immense rain and hail storm. The water intrusion allegedly damaged

 roughly $3 million worth of avionics parts owned or held by the Debtor.

         9.       Although Hangar A collapsed and was ultimately rebuilt, the Debtor and the

 Trustee (in his chapter 11 trustee capacity) continued to lease and/or use Hangars B and C

 through the conversion date, including utilizing office space and storing aircraft parts.



 1
          “Arapahoe Airport Joint Venture #1” is the lessor of the premises, though “Arapahoe Airport Plaza JV #1,”
 “Arapahoe Airplaza JV #1,” and “Centennial Airplaza” are sometimes mentioned in various documents. For the
 avoidance of doubt and out of an abundance of caution in light of the December 31st bar date, AAJV files this
 Application on its own behalf and that of “Arapahoe Airport Plaza JV #1,” “Arapahoe Airplaza JV #1,” and
 “Centennial Airplaza” (and any substantially similar name). They are the same entity despite the minor name
 differences.
                                                        -2-
Case:18-13507-MER Doc#:398 Filed:12/31/18                  Entered:12/31/18 09:54:21 Page3 of 5



         10.        Prior to the petition date, beginning in November 2017, the Debtor was in a

 receivership. The receiver, Cordes and Company, on behalf of the Debtor, paid the Lease

 through April 2018. Moreover, prior to the receivership, the Debtor had made the monthly

 Lease-related payments since approximately September 2011 (when Orion had the Lease

 assigned to it).

         11.        The rent and utilities owed by the Debtor from May 2018 through the August 9,

 2018 conversion date, aggregating $102,376.83, is calculated as follows:

           MONTH                                 RENT                          UTILITIES
 May 2018                                                $29,393.08                     $2,259.27
 June 2018                                               $29,393.08                     $1,451.88
 July 2018                                               $29,393.08                     $1,449.81
 August 1-9, 2018                                         $8,533.48                       $503.15
                                                         $96,712.72                     $5,664.11
 TOTAL                                                                                $102,376.83

         12.        Invoices issued to the Debtor for the above amounts are Exhibit B hereto.

         13.        On September 6, 2018, the Trustee filed his Notice of Trustee’s Surrender of the

 Premises Located at 12260 East Control Tower Road, Englewood, Colorado (the “Notice”)

 [Dkt. No. 298]. Therein, he gave notice that he had surrendered the premises subject to the

 Lease and acknowledges that the Debtor’s personal property was located there in paragraph 3:

         TASS had significant tangible personal property consisting of ground support
         equipment and Pilatus parts, tooling and furniture and office equipment, located at
         the Control Tower Premises under a bailment arraignment with Orion Air Group
         Holdings, LLC, the tenant of the premises. Since conversion of this case to
         Chapter 7, Trustee has liquidated or removed TASS’s unencumbered personal
         property from the premises. Relief from stay has been granted to Bank of the
         West for its collateral for liquidation by the Receiver.

                                        RELIEF REQUESTED

         14.        By this Application, AAJV requests entry of an order pursuant to 11 U.S.C.

 § 503(b)(1)(A), for allowance of a chapter 11 administrative expense in the amount of
                                           -3-
Case:18-13507-MER Doc#:398 Filed:12/31/18               Entered:12/31/18 09:54:21 Page4 of 5



 $102,376.83, representing unpaid post-petition chapter 11 Lease-related charges for May 1, 2018

 through August 9, 2018.

                              BASIS FOR RELIEF REQUESTED

        15.     Section 503(b)(1) of the Bankruptcy Code provides in relevant part:

                (b) After notice and hearing, there shall be allowed, administrative
                expenses, other than claims allowed under section 502(f) of this
                title, including—

                       (1)(A) the actual necessary costs and expenses of
                       preserving the estate. . . .

        16.     “Binding precedent from the United States Court of Appeals for the Tenth Circuit

 establishes that administrative expense priority claims must satisfy two main elements: ‘(1) the

 claim resulted from a post-petition transaction; and (2) the claimant supplied consideration that

 was beneficial to the debtor-in-possession (or trustee) in the operation of the company’s

 business.’” In re Blair Oil Investments, LLC, 588 B.R. 579, 591 (Bankr. D. Colo. 2018) (citing

 Peters v. Pikes Peak Musicians Assoc., 462 F.3d 1265, 1268 (10th Cir. 2006)).

        17.     Because the Debtor ultimately accepted the benefits of the leased premises post-

 petition, including May, June, July, and part of August 2018, the expenses arose post-petition.

        18.     Concerning the second requirement, the services provided a benefit to the Debtor

 in the operation of its business. The Debtor and the Trustee utilized the leased premises during

 the pendency of the chapter 11 case to, at a minimum per the Notice, store “significant tangible

 personal property” to the exclusion of other uses of the premises. As a result of this actual

 benefit to the Debtor’s estate, AAJV is entitled to an administrative expense claim pursuant to §

 503(b)(1).



                                                -4-
Case:18-13507-MER Doc#:398 Filed:12/31/18                Entered:12/31/18 09:54:21 Page5 of 5



        WHEREFORE, AAJV respectfully requests that the Court consider this Application and

 thereupon enter an Order providing for the allowance of its chapter 11 administrative expense

 claim in the amount of $102,376.83, pursuant to 11 U.S.C § 503(b)(1)(A); and granting such

 other and further relief as this Court may deem just and proper.

        Dated: December 31, 2018.             Respectfully submitted,

                                              LAW OFFICES OF KEVIN S. NEIMAN, PC

                                              /s/ Kevin S. Neiman
                                              Kevin S. Neiman, # 36560
                                              999 18th Street, Suite 1230 S
                                              Denver, CO 80202
                                              Tel:           (303) 996-8637
                                              Fax:           (877) 611-6839
                                              E-mail:        kevin@ksnpc.com

                                              Counsel for Arapahoe Airport Joint Venture #1




                                                -5-
